Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sampson, J.), rendered October 9, 1998, convicting him of robbery in the second degree (four counts) and criminal possession of stolen property in the fifth degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s failure to base his speedy trial motion on *541the specific contentions that he now advances on appeal renders them unpreserved for appellate review (see, CPL 470.05 [2]; People v Mazur, 186 AD2d 275). In any event, upon reviewing the record, we find that the total time chargeable to the prosecution was less than 182 days (see, CPL 30.30 [1] [a]; cf., People v Diaz, 275 AD2d 652; People v Bailey, 221 AD2d 296). Accordingly, the motion was properly denied (see, People v Pittman, 282 AD2d 693).
The Supreme Court properly permitted one of the complainants to testify that the defendant called him several times after the robbery to apologize and ask him not to testify at trial (see, People v Sides, 265 AD2d 907; People v Whaley, 144 AD2d 510). However, the Supreme Court erred in allowing testimony concerning similar attempts by the defendant’s sister to convince that complainant not to testify, as there was no showing that the defendant was in any way connected to his sister’s actions (see, People v Ramdowe, 204 AD2d 663; People v Brabham, 77 AD2d 626). Nevertheless, the error was harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230; People v Ramdowe, supra at 664).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). S. Miller, J.P., Krausman, H. Miller and Adams, JJ., concur.